UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ZAHAR OMAR KHAMIS BIN                 :
HAMDOUN,                              :
                                      :
               Petitioner,            :
                                      :
               v.                     :      Civil Action No. 05-280 (GK)
                                      :
BARACK OBAMA, et al.,                 :
                                      :
               Respondents.           :


                                            ORDER

       Upon consideration of Petitioner Zahir Omar Khamis Bin Hamdoun’s (ISN 576) Response

to the Court’s February 18, 2010, Order to Show Cause, and Respondents’ Reply thereto, it is hereb7

       ORDERED, that Petitioner’s Petition for Writ of Habeas Corpus is dismissed without

prejudice.



March 24, 2010                               /s/
                                             Gladys Kessler
                                             United States District Judge